Case 19-13222     Doc 29    Filed 10/18/19 Entered 10/18/19 09:36:29           Desc Main
                              Document     Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS

     IN RE: Joseph DeSantis                     )      Case No. 19-13222-MSH
                                                )      Chapter 13 Proceeding
                     Debtor                     )      October 17, 2019

                        NOTICE OF APPEARANCE AND REQUEST FOR
                              ALL NOTICES AND PLEADINGS

            Andrew S. Cannella of the firm of Bendett & McHugh, P.C. hereby appears on behalf

     of U.S. Bank Trust National Association, not in its individual capacity but solely as owner

     trustee for Legacy Mortgage Asset Trust 2018-RPL3 and requests, pursuant to Bankruptcy

     Rule 2002(g), that Andrew S. Cannella of Bendett & McHugh, P.C. receive copies of all

     notices, reports, motions, briefs, memoranda, pleadings, proposed plans, disclosure statements,

     proposed orders, conformed copies of orders, and any other documents or instruments filed in

     the above-captioned bankruptcy proceeding. All such documents should be served upon the

     following:



                                   Andrew S. Cannella
                                   Bendett & McHugh, P.C.
                                   270 Farmington Avenue, Suite 171
                                   Farmington, CT 06032
Case 19-13222     Doc 29     Filed 10/18/19 Entered 10/18/19 09:36:29            Desc Main
                               Document     Page 2 of 3




            PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only

     notices and papers referred to in the Bankruptcy Code and Rules specified above, but also

     includes, without limitation, orders and notices and notices of any application, motion, petition,

     pleading, request, complaint, or demand, whether formal or informal, whether written or oral,

     and whether transmitted or conveyed by hand delivery, mail delivery, telephone, telegraph,

     telex, telecopy, or otherwise, which affects the Debtor or the property of the Debtor.

            Dated at Farmington, Connecticut this 18th day of October, 2019.



                                                 By /s/Andrew S. Cannella
                                                    Andrew S. Cannella
                                                    BBO #680572
                                                    Bendett & McHugh, P.C.
                                                    270 Farmington Avenue, Suite 171
                                                    Farmington, CT 06032
                                                    Phone (860) 677-2868
                                                    Fax (860) 409-0626
                                                    Email: BKECF@bmpc-law.com
Case 19-13222     Doc 29     Filed 10/18/19 Entered 10/18/19 09:36:29            Desc Main
                               Document     Page 3 of 3




                                   CERTIFICATION OF SERVICE

             I hereby certify that, on the 18th day of October, 2019, a copy of the foregoing was
     served to the following:


     Joseph DeSantis                                   Lawrence L. Hale
     Debtor                                            Debtor's Attorney
     303 Forest St                                     Via Electronic Notice of Filing
     Marshfield, MA 02050
     Via First Class Mail                              U.S. Trustee
                                                       Via Electronic Notice of Filing
     Carolyn Bankowski-13
     Trustee
     Via Electronic Notice of Filing




                                                 By /s/Andrew S. Cannella
                                                    Andrew S. Cannella
                                                    BBO #680572
                                                    Bendett & McHugh, P.C.
                                                    270 Farmington Avenue, Suite 171
                                                    Farmington, CT 06032
                                                    Phone (860) 677-2868
                                                    Fax (860) 409-0626
                                                    Email: BKECF@bmpc-law.com
